 
 
I 
108th CONGRESS
2d Session
H. R. 4823 
IN THE HOUSE OF REPRESENTATIVES 
 
July 13, 2004 
Ms. Lofgren introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Immigration and Nationality Act to permit foreign media representatives to gain admission as visitors coming temporarily to the United States for business. 
 
 
1.Removal of prohibition on admission of foreign media representatives as visitorsSection 101(a)(15)(B) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(B)) is amended by striking or as a representative of foreign press, radio, film, or other foreign information media coming to engage in such vocation.  
 
